Citation Nr: 9908855	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
October 1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a November 1995 rating action, in 
which the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  An NOD was filed in December 
1995, and an SOC was issued in January 1996.  The veteran 
filed a substantive appeal in February 1996.  In July 1996 
and February 1997, the veteran testified before a hearing 
officer at the VARO Pittsburgh.  Supplemental SOCs were 
issued in June 1996, November 1996, and February 1998. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  There is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran sustained 
in-service stressors sufficient to support a claim of service 
connection for PTSD.

3.  The medical evidence of record indicates that the veteran 
is currently diagnosed to have PTSD, attributable to his 
claimed in-service stressors.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred as 
a result of the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's DD Form 214 reflects that he served 
with the U.S. Marine Corps in Vietnam.  His specialty number 
and title were noted as, "0311 Rifleman."  The veteran 
received the Good Conduct Medal, Vietnam Service Medal, and 
National Defense Service Medal.  

In February 1995, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension), 
in which he filed a claim of service connection for PTSD.  
The veteran included with his application Aliquippa Hospital 
Mental Health Services evaluation reports, dated from April 
1990 to August 1991.  These reports noted diagnoses of 
anxiety disorder and Axis I: Brief reactive psychosis.  The 
veteran also submitted a personal statement, in which he 
recounted his experiences of Vietnam.  In particular, the 
veteran reported that he saw terrible things, smelled 
terrible things, did terrible things, and had terrible things 
done to him.  He also reported that his current existence and 
daily living were a constant mixture of mental and physical 
pain that had no end.  

In May 1995, the veteran underwent a PTSD examination for VA 
purposes.  The veteran reported being a changed person since 
Vietnam and that his life had become short ended.  He also 
reported feeling depressed, anxious, and having survivor's 
guilt.  He noted that he had been involved in situations 
where women and children were killed and villages burned.  
The veteran also noted that he preferred to be alone and were 
it not for his children, he would essentially move into the 
woods where he would feel safe and secure.  The examiner 
noted that the veteran had suffered considerable trauma in 
Vietnam, including the death of his friend "Smitty," and 
that on the Mississippi Scale, the veteran scored in the 
range that indicated severe PTSD.  In addition, he scored in 
the category of severe depression on the Beck Depression 
Inventory.  

The examiner opined that the veteran was suffering from 
severe, chronic PTSD, and that there was imposed a major 
depressive disorder that was secondary to the PTSD and 
aggravated by the veteran's current ongoing external 
stressors.  The examiner's diagnosis was Axis I: PTSD, 
chronic, severe - Major depressive disorder, superimposed on 
PTSD and secondary to it, with current external stressors.  

That same month, May 1995, the RO received VA Medical Center 
(VAMC) Pittsburgh outpatient progress notes, dated from 
December 1994 to April 1995, which reflected the veteran's 
treatment for PTSD.  A progress note, dated December 1, 1994, 
noted that while in Vietnam, the veteran was responsible for 
leading men into combat, providing security, escorting 
convoys, as well as conducting ambushes, patrols, and sweeps.  
The examiner reported that the veteran suffered from 
nightmares, intrusive thoughts, and flashbacks.  The veteran 
was also found to exhibit severe numbing of emotions, but it 
was noted that he could be provoked into verbal expressions 
of anger and rage.  In addition, the veteran was found to 
have tremendous survivor's guilt.  

In June 1995, the RO received copies of training certificates 
the veteran had received in service.  These included course 
completion in combat intelligence, operations against 
guerrilla forces, and NCO leadership school.  The veteran 
also submitted copies of his transfer orders from Vietnam to 
the United States, a completed Pittsburgh War Stress survey, 
the veteran's answers to the Mississippi Scale and Beck 
Depression Inventory psychological tests, and a newspaper 
clipping regarding the death of Lewis Puller, Jr.  

In addition, in June 1995, the RO received a personal 
statement from the veteran, dated in December 1994.  The 
veteran reported that he had served with supply section of 
Headquarters & Supply Company, 3rd Marine Regiment, 3rd Marine 
Division for about four months.  He was later assigned to 
Regimental Security Platoon of the 3rd Marine Regiment.  
Thereafter, he was transferred to Company "F", 2nd 
Battalion, 3rd Marine Regiment, 3rd Marine Division.  While 
serving with "F" Company, the veteran reported that he 
spent a majority of his time as acting squad leader.  He also 
reported being involved in combat with "F" Company at 
various locations in Vietnam, due to the fact that the unit 
was moved around to accomplish a variety of missions.  

In particular, the veteran reported that his platoon had been 
ambushed and suffered casualties near Tam Ky, during which 
they had engaged the Vietcong (VC) in a running firefight for 
four to five hours.  The veteran also reported treating a 
fellow soldier who had suffered a head wound, and getting 
that soldier's blood all over himself.  In addition, the 
veteran recounted having to always be on the lookout for 
booby traps, taking part in search and destroy missions, and 
having to command a forward listening post to forewarn the 
Company of a possible enemy attack.  Furthermore, the veteran 
recounted having blown up a VC with a hand grenade while the 
enemy soldier was in a river, and later finding only parts of 
the man's stomach floating in the water.  

In June 1995, the RO also received a lay statement from a 
former Marine who reported that he had served with the 
veteran in Vietnam.  The Marine noted that he had come to 
know the veteran because they had spent time together on day 
patrols, night ambushes, as well as search and destroy 
missions.  The Marine also noted that the veteran had been a 
good sergeant and squad leader in Vietnam, and because of 
this the Marine had survived and made it home.  

Subsequently, in September 1995, the RO received copies of 
the veteran's personnel records.  These reflected a change in 
the veteran's primary duty from "3051 warehouseman" to 
"0311 squad leader," in February 1966.  The veteran was 
assigned to Headquarters Company, 3rd Marine (Rein), 3rd 
Marine Division, FMF; and later reassigned to Company "F", 
2nd Battalion, 3rd Marine, 3rd Marine Division (Rein), FMF, in 
March 1966.  He served with that unit until September 1966.  

In a November 1995 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  

In June 1996, the veteran submitted a personal statement to 
the RO, clarifying information he felt had been incorrectly 
reported on his May 1995 VA examination report.  In his 
statement, the veteran noted that his friend "Smitty" had 
been killed west of Hill 65 on July 20, 1966, during an 
ambush of 3rd platoon, "F" Company, 2nd Battalion, 3rd 
Marines.  He also reported that the ambush north of Tam Ky 
had occurred while the veteran's platoon was providing 
security for engineers doing a road survey.  Furthermore, the 
veteran noted that overall, his biggest "stressors" in 
Vietnam had been from the Marine commanders, and he felt that 
he had had to fight his own people as much as the enemy.  

That same month, June 1996, the RO received copies of drug 
prescription labels prescribed by the VAMC Pittsburgh.  These 
included Trazadone, Temazepam, Sertraline, and Buspirone.  

In July 1996, the veteran testified before a hearing officer 
at the VARO Pittsburgh.  Under questioning, the veteran 
reiterated previously made contentions, and also noted that 
when he had first been assigned to "F" Company, he was 
outposted on a hill overlooking Da Nang Air Base, guarding a 
Hawk missile site.  He was then moved to hill 268 to guard 
the radar for the Hawk missile site, and then later moved to 
a pontoon and old foot bridge.  When asked about combat, the 
veteran noted that the VC came into villages on either sides 
of the river over which the pontoon bridge lay.  He recounted 
that he had fired his weapon at one VC on the riverbank, and 
thrown a hand grenade at another who was in the river.  The 
veteran also recounted the death of his friend Sergeant Smith 
("Smitty"), who had died in an ambush while with 3rd platoon 
"F" Company.  The veteran noted Sergeant Smith's death had 
been especially troublesome, since the veteran and Smith had 
argued the night before and not had a chance to reconcile.  

The veteran additionally testified that he had served with 
the various platoons (1st, 2nd, and 3rd) within "F" Company, 
acting as squad leader.  He also testified that the platoons 
ran regular patrols, ambushes, and sweeps.  In one instance, 
the veteran recounted an unauthorized patrol near an 
abandoned church, in which two VC were encountered and fired 
upon with rifles and an M-79 grenade launcher.  The veteran's 
patrol left the area without following up after the initial 
contact with the VC, and the veteran stated that it was later 
determined the area contained as many as 120 VC and NVA 
(North Vietnamese Army).  The veteran further reported that 
in May 1966, while his unit 3rd Squad, 1st platoon, "F" 
Company, had been escorting a convoy, the lead truck in the 
convoy was blown up, injuring two soldiers, and that Sergeant 
"G" had suffered a throat wound in the ensuing firefight.  

In October 1996, the RO received a statement from the 
Department of the Navy, Headquarters United States Marine 
Corps, dated in September 1996.  The statement reported that 
a search of the unit diary for May 1966 did not show any 
WIAs(wounded in action)/KIAs(killed in action) for "F" 
Company, 2nd Battalion, 3rd Marines.  

That same month, October 1996, the veteran submitted a 
statement to the RO, in which he questioned particular 
aspects of his July 1996 personal hearing.  In December 1996, 
he submitted an additional statement challenging the Marine 
Corps Headquarters' findings that there had not been any WIAs 
for his unit on May 16, 1966, when a truck convoy was 
ambushed.  He recounted that the enemy had blown up the first 
vehicle (a 6x6 truck) in the convoy with a command detonated 
mine, and the resulting explosion caused casualties and 
cratered the road.  The veteran also reported that besides 
the daily stress of living in a combat environment, he 
additionally had the stress and trauma of the betrayal of his 
own command.  

In February 1997, the veteran testified before a hearing 
officer at the VARO Pittsburgh.  The hearing transcript 
reflects that the veteran read a statement and offered into 
the record evidence that had previously been submitted.  He 
subsequently walked out of the hearing room, and the hearing 
was ended.  

Thereafter, the RO received copies of original letters the 
veteran sent home to his family during his service in 
Vietnam.  These letters are dated from October 1965 to 
September 1966, and recount the veteran's daily activities 
and duties.  In particular, the veteran notes going out on 
patrol, setting up night ambushes, making contact and firing 
on VC, in addition to the incidents regarding Sergeant Smith 
and the convoy ambush.  

The veteran also submitted maps, newspaper articles, copy of 
his battalion patch, and a duplicate copy of his transfer 
orders from Vietnam to the United States, as well as an 
October 1996 statement, reflecting his treatment for PTSD, 
from the VAMC Pittsburgh.  

In October 1997, the RO received copies of 2nd Battalion, 3rd 
Marines command chronologies for the months of April and May 
1966, command chronologies for 3rd Battalion, 3rd Marines for 
the months of February and March 1966, as well as the book, 
"U.S. Marines in Vietnam - An Expanded War 1966," from the 
Marine Corps Historical Center.  It was noted in the 2nd 
Battalion, 3rd Marines chronology that the command's assigned 
mission was to conduct unilateral search and destroy 
operations in assigned tactical areas (TA); conduct 
aggressive combat/reconnaissance patrolling throughout 
assigned TAs, and prepare to conduct combined and coordinated 
operations within and/or beyond the boundaries of the TAs.  
In the month of April, 34 WIA and 2 KIA were reported, while 
in May, 23 WIA were reported.  The enemy within the TA 
consisted of both NVA and VC units, with the VC noted to 
primarily use mines and booby traps.  The 2nd Battalion, 3rd 
Marines were active on a daily basis with day and night 
patrols, setting up ambushes, and establishing listening 
posts.  

In particular, the command chronologies reported that on 
April 5, the battalion was put on a 100 percent alert.  On 
April 7, "F" Company executed Operation Order 6-66, jumping 
off from Hill 22 and proceeding to an area of operations.  
Patrols were dispatched working with an aerial observer but 
no contact with the enemy was made.  The company was later 
ordered to cancel operations and return to the battalion 
command post, where they were put on standby for riot patrol.  
On April 9, 3rd platoon, "F" Company was occupying defensive 
positions at the Hawk missile installation on Hill 327.  A 
noise was heard to their front and they fired two rounds.  
Several minutes later a position nearby received two incoming 
carbine rounds, one striking the windshield of a car.  
Illumination was fired to detect the exact source of firing 
which had come from a heavy vegetated area.  The area was 
searched with negative results, although the position was put 
on 100 percent alert with a reaction force standing by.  On 
April 13, 1st platoon, "F" Company moved into Hoi Vuc Valley 
to patrol for three days under the operation of "G" 
Company.  Numerous booby traps were noted to have been 
discovered.  On April 24, "F" company returned from Phu Bai 
from Rough Rider.  

On May 1, 3rd Squad 2nd Platoon of "F" Company discovered a 
steel gate booby trap made up of C-4 explosive, and also 
discovered punji traps.  On May 20, "F" Company was put on 
30-minute alert for possible deployment to Da Nang in case of 
a civil disturbance. 

In April 1998, the veteran submitted a statement to the RO in 
response to an issued February 1998 Supplemental SOC.  In 
particular, the veteran noted that his dates of combat 
service preceded the introduction of the Marine Corps 
decoration know as the combat action ribbon (CAR) which was 
the equivalent of the Army combat infantryman's badge.  He 
also noted that with respect to the command chronologies, in 
many instances members of "F" Company were sent off and 
attached to one of the other companies (E, G, or H) when 
those units were sent out to conduct operations.  The veteran 
indicated that in those cases any incident would be in the 
record for the other company even if the action only involved 
the troops of "F" Company.

In addition, the veteran reported that 2nd Battalion 3rd 
Marines, was below normal operational strength in terms of 
manpower.  He added that the reason "F" Company personnel 
were used to augment the other companies during this period 
was the fact that "F" Company was the battalion mobile 
reserve.  Furthermore, the veteran stated that "F" Company 
was never once completely together as a unit, and that the 
three platoons within "F" Company were designated over a 
large area and posted to about five or six widely scattered 
positions.  

II.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded, in that it is 
plausible.  In this regard, we note that the veteran served 
in Vietnam, that some corroborating military-unit evidence 
has been obtained regarding the occurrence of events in 
Vietnam that the veteran believes precipitated his PTSD, and 
there are medical records and opinions that have been 
associated with the claims file in which the veteran has been 
diagnosed as having PTSD.  The Board is also satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone psychiatric examinations in connection with his 
claim, and these records have been associated with the claims 
file.  The evidence of record is considered sufficient for 
purposes of this appeal.  Therefore, no further development 
is necessary to comply with the Secretary's duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated during the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

As to the law regarding service connection for PTSD, 
adjudication of such a claim requires consideration of 
evidence regarding the places, types, and circumstances of 
the veteran's service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis, 
credible supporting evidence that claimed in-service 
stressors actually occurred, and medical evidence of a link 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressors are related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cohen, supra; 38 C.F.R. 
§ 3.304(f). See also Suozzi v. Brown, 10 Vet.App. 307, 309 
(1997).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's stressor statements 
simply because treating medical providers did so.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991) aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  If claimed stressors are related to combat, and 
service department records establish that the veteran engaged 
in combat (e.g., by showing issuance of awards or decorations 
for valor, the Combat Infantryman Badge, the Combat Action 
Ribbon, or the Purple Heart), and the veteran's testimony 
regarding the alleged stressors is satisfactory (i.e., 
credible and consistent with the circumstances, conditions, 
and hardships of such service), then the veteran's testimony 
regarding the stressors is accepted as conclusive as to their 
occurrence and no further development or corroborative 
evidence is required.  

However, if it is determined that the veteran did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony, by itself, will 
not establish the occurrence of the claimed stressors.  
Zarycki v. Brown, 6 Vet.App. 91 (1993).  In such a case, 
credible supporting evidence from the service department or 
other sources is required to establish occurrence of the 
claimed in-service stressors.  Moreau v. Brown, 9 Vet.App. 
389 (1996).  Once it is established that the claimed in-
service stressors actually occurred, their sufficiency must 
be clinically established.  West v. Brown, 7 Vet.App. 70 
(1994).

As noted above, the existence of a valid service stressor is 
a factual question for VA adjudicators, who are not bound to 
accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Wilson, Wood, supra.

The Board has carefully reviewed the evidence and finds the 
veteran has provided sufficient testimony and documentation 
to at least place the evidence in relative equipoise as to 
his incurrence of in-service stressors to substantiate his 
medical diagnosis of PTSD.  In this regard, the Board finds 
the command chronologies of the 2nd Battalion 3rd Marines for 
April and May 1966, to be particularly enlightening.  These 
show that the unit's operations included daily and nightly 
patrols, setting ambushes, and establishing listening posts.  
The command units were also subjected to booby traps and 
mines during the course of their operations, and the VC and 
NVA were noted to be operating in their tactical area.  In 
addition, we note that the veteran's specialty in service was 
as a  "0311 Rifleman," and personnel records document his 
duties as a squad leader in "F" Company, 2nd Battalion 3rd 
Marines,  in this capacity.  

Furthermore, while these records do not specifically report 
that the veteran personally participated in or witnessed the 
reported attacks or the wounding or death of fellow soldiers, 
such a level of verification may not be possible.  Given that 
the records secured by the RO generally support the history 
provided by the veteran and do not otherwise contradict or 
rebut the veteran's history, the Board finds the veteran's 
statements regarding the claimed stressor(s) of having 
participated in and/or witnessed specific events to be 
credible.

Moreover, considering that the dates of the veteran's service 
preceded the introduction of the Marine Corps decoration 
known as the combat action ribbon (CAR), the overall 
consistency of the veteran's statements throughout his claim, 
copies of letters sent by the veteran home to his family 
during his service in Vietnam, and his testimony under oath, 
the Board finds that the record presents an approximate 
balance of positive and negative evidence regarding the 
material issue of whether the veteran's claimed in-service 
stressors occurred.  Where such a balance of evidence is 
found, the benefit of the doubt is given to the veteran.

Regarding the medical evidence, the record indicates the 
veteran was definitively diagnosed to have PTSD during a VA 
examination in May 1995.  A statement from a social worker at 
the VAMC Pittsburgh, dated in October 1996, also noted the 
veteran's participation with the PTSD Clinical Team.  Since 
the Court has held in its Cohen decision that, a diagnosis of 
PTSD is presumed to be made in accordance with medical 
criteria used to establish that diagnosis, and there is no 
evidence in this case that would call into question the 
medical accuracy of this diagnosis, we are satisfied that 
there is a current, clear diagnosis of PTSD in this case.  
Similarly, there is satisfactory medical evidence that the 
veteran's current PTSD is related to the stressful events he 
experienced in Vietnam, as this medical evidence reflects 
that it was the veteran's actions against enemy forces in 
Vietnam which have primarily precipitated the onset of his 
PTSD.  

In view of the evidence of record reflecting a clear 
diagnosis of PTSD, the Board's conclusion that there is 
credible supporting evidence that the claimed in-service 
stressors occurred, and medical evidence of a relationship 
between the veteran's current symptoms of PTSD and his 
claimed in-service stressors, the criteria to establish 
service connection for PTSD are met in this case.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

